Citation Nr: 0123718	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  92-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Montgomery, Alabama


THE ISSUE

Entitlement to issuance of a VA fee basis outpatient 
treatment card.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from November 1963 to 
November 1966.  Historically, appellant appealed a 1994 
determination by the Chief, Medical Administration Service 
(MAS), Montgomery, Alabama, VA Medical Center, which 
denied entitlement to issuance of a VA fee basis 
outpatient treatment card.  In a March 1996 decision, the 
Board denied entitlement to issuance of a VA fee basis 
outpatient treatment card, on the grounds that the Board 
lacked jurisdiction over that question.  Appellant 
appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court), which subsequently 
issued an Order reversing said Board decision and 
remanding that matter for readjudication, pursuant to the 
holding in Meakin v. West, 11 Vet. App. 183, 185-197 
(1998) that the Board does have jurisdiction over such 
questions.  In an April 20, 1999 decision, the Board again 
denied the issue of entitlement to issuance of a VA fee 
basis outpatient treatment card; and appellant again 
appealed that decision to the Court.  In August 2000, the 
Secretary of the VA and appellant, through his then 
attorney, filed with the Court a Joint Motion for Remand 
and to Stay Further Proceedings with respect to said 
issue.  By subsequent Order, the Court granted the Joint 
Motion for Remand, vacated the Board's April 20, 1999 
decision, and remanded the case to the Board for 
compliance with the instructions in the Motion.  

Parenthetically, it should be added that in a March 1996 
decision (simultaneously dispatched with the Board's 
separate March 1996 decision that denied entitlement to 
issuance of a VA fee basis outpatient treatment card), the 
Board denied an increased rating for cluster headaches and 
enititlement to a total rating based upon individual 
unemployability, which appellant appealed to the Court.  
By a subsequent Order, the Court vacated that March 1996 
Board decision insofar as it denied an extraschedular 
rating for cluster headaches and individual 
unemployability and remanded said issues for 
readjudication; and in April 1999, the Board remanded said 
issues to the Montgomery, Alabama, Regional Office for 
additional development and adjudication.  That matter is 
separate from the instant appeal.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5100 et. seq.) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001)).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In an effort to assist MAS, the Board has reviewed the 
claims files and identified certain assistance that must 
be rendered to comply with the Veterans Claims Assistance 
Act of 2000.  However, it is MAS's responsibility, as the 
agency of original jurisdiction, to ensure that all 
appropriate development is undertaken in this case.  

Under 38 U.S.C.A. § 1703(a) (West 1991 & Supp. 2001), 
"[w]hen Department facilities are not capable of 
furnishing economical hospital care or medical services 
because of geographical inaccessibility or are not capable 
of furnishing the care or services required, the 
Secretary...may contract with non-Department facilities in 
order to furnish" medical services to a veteran for 
treatment of a service-connected disability.

In Meakin, at 11 Vet. App. 186, the Court held that in 
determining whether a claimant would be entitled to fee-
basis outpatient medical care, it must be established that 
the applicant is a veteran and seeking treatment for a 
service-connected disability and that VA facilities are 
either (1) geographically inaccessible or (2) not capable 
of providing the care or services that the veteran 
requires.  With regard to the latter requisite, Meakin, at 
11 Vet. App. 187, stated that "the plain meaning of the 
statute ([']capable of furnishing care or services 
required['] 38 U.S.C. § 1703(a) (emphasis added)), 
necessitates a determination as to what specific types of 
care, services, or treatment are required before a 
decision can be made as to whether a VA facility can 
provide that care, service, or treatment.  In other words, 
a determination under prong (2) requires, in essence, an 
administrative decision as to whether the VA facility is 
capable of furnishing a previously determined course of 
care, services, or treatment."  

Since appellant is service-connected for a headache 
disorder, the question in controversy is whether a VA 
facility is either (1) geographically inaccessible, or (2) 
not capable of providing the care or services that the 
veteran requires.  

The Joint Motion for Remand, incorporated by reference in 
said Court Order, referred to an undated clinical record 
from Dr. T.N. (with a Columbiana, Alabama, address noted), 
which diagnosed cluster headaches and listed, in response 
to a section asking whether appellant had any condition 
that would restrict his ability to travel to the nearest 
VA Medical Center, "cluster headaches limits ability to 
drive (1 hr) into B'Ham traffic then 2-3 hr wait for Rx 
handicaps pt."  That Joint Motion stated that the Board 
decision had "dismissed Dr. [T.N.]'s report with the 
conclusionary finding that a disability limiting a 
veteran's ability to drive to the closest VA medical 
facility [']is not deemed to be sufficient to rise to the 
level of being the functional equivalent of the VA 
facility being georgraphically inaccessible.[']  That 
Joint Motion therefore stated that since the Board 
decision had failed to provide sufficient reasons or bases 
for rejecting Dr. T.N.'s statement, a remand was required.  

The Joint Motion for Remand further stated that in a 
December 1993 VA document which requested an opinion as to 
whether appellant required a fee basis card, it was noted 
that appellant was 48 years old and lived 34 miles from 
the Birmingham, Alabama, VA Medical Center; and that in an 
April 1994 opinion, a VA physician recommended [VA] staff 
care for appellant because "[h]e is 48 years old, lives 35 
minutes away and has an illness that is readily treated in 
the neurology clinic of this hospital."  Additionally, 
that Joint Motion noted that in June 1994, he had received 
VA emergency room treatment for headaches at that VA 
Medical Center.  

Said Joint Motion additionally stated that in a November 
1994 Substantive Appeal, appellant disagreed with the VA's 
determination that the Birmingham, Alabama, VA Medical 
Center was only 35 minutes away from him; that he stated 
that due to traffic congestion, it took him nearly an hour 
even under ideal circumstances to travel there; that he 
stated that in June 1994, he waited 40 minutes for 
emergency room treatment at that VA Medical Center; and 
that he stated that it would be much more practical for 
him to see his private physician, who was located only 20 
minutes from his home.  

The evidentiary record also includes a June 1992 written 
statement from appellant, wherein he stated that he had 
received private emergency room treatment for headaches 
because "I cannot tolerate pain involved without having 
immediate treatments which you will not get at the VAMC."  
See also a July 1992 RO hearing transcript, at T.5 and 10, 
wherein appellant testified that he had received treatment 
from a private physician (Dr. R.W.) in Birmingham, Alabama 
but was currently receiving treatment from Dr. T.N. since 
appellant resided closer to him; and that appellant had 
not received any treatment at a VA facility for headaches 
since the early 1970's.  Other evidence of record 
indicates that appellant has received private medical 
treatment in Birmingham since the 1970's (including in 
1994); and that he had attended VA examinations conducted 
at the Birmingham, Alabama, VA Medical Center as recently 
as June 1999.   

Although the evidentiary record includes said April 1994 
opinion from a VA physician, which appears to satisfy the 
Meakin requirement for an administrative decision as to 
whether the VA facility is capable of furnishing a 
previously determined course of care, services, or 
treatment, such opinion was rendered several years ago and 
it is unclear from the existing record whether the 
material factors on which that opinion was based remain 
essentially the same.  Although a report of a June 1999 VA 
neurologic examination (conducted at the Birmingham, 
Alabama, VA Medical Center) included a recommendation that 
appellant "be seen in the Neurology Clinic for evaluation 
of use of the newer anti-headache medications" and said 
evidence appears pertinent to the appellate issue, the 
agency of original jurisdiction has not issued a 
Supplemental Statement of the Case addressing such 
evidence.  See 38 C.F.R. § 20.1304(c) (2000).  Therefore, 
MAS should arrange for another "administrative decision" 
to be rendered as to whether the VA facility in question 
is capable of furnishing a previously determined course of 
care, services, or treatment (i.e., what specific types of 
care, services, or treatment are required by appellant).  
Additionally, an opinion should be rendered as to whether 
the VA facility in question is geographically inaccessible 
to appellant as contended. 

Accordingly, the case is REMANDED for the following:

1.  MAS should arrange for another 
"administrative decision" to be 
rendered as to whether the VA facility 
in question is capable of furnishing a 
previously determined course of care, 
services, or treatment (i.e., what 
specific types of care, services, or 
treatment are required by appellant and 
is the Birmingham, Alabama, VA Medical 
Center capable of furnishing them).  
Additionally, an opinion should be 
rendered as to whether the VA facility 
in question is geographically 
inaccessible to appellant as contended.  
An explanation of the conclusions 
reached in that latter opinion should 
be provided (if feasible, it might 
prove useful for an explanation of the 
approximate distances and length of 
travel time involved between 
appellant's residence and locations of 
the VA facility and his private medical 
care provider(s) and/or a cost 
comparison regarding whether fee basis 
medical care or VA medical care is more 
economical in treating appellant's 
service-connected headaches).

2.  MAS should review any additional 
evidence and readjudicate the issue of 
entitlement to issuance of a VA fee 
basis outpatient treatment card.  

3.  All appropriate development should 
be undertaken, particularly with 
consideration of the Veterans Claims 
Assistance Act of 2000.  

When this development has been completed, and if the 
benefit sought is not granted, the case should be returned 
to the Board for further appellate consideration, after 
compliance with appropriate appellate procedures, 
including issuance of a supplemental statement of the 
case.  No action by the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to MAS.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by MAS.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2000).


